United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                               February 11, 2005
                               FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 04-20594
                                   Summary Calendar

       In Re: In the matter of the Complaint of FKM, Inc for Exoneration
       from or Limitation of Liability

       FKM, Inc.,

                                                        Plaintiff-Appellant,

                                          versus

       CLETO WILLIAMS,

                                                        Claimant-Appellee.


                    Appeal from the United States District Court for
                             the Southern District of Texas
                              (USDC No. 4:03-CV-3804)
           _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       FKM, Inc. appeals the district court’s order granting Cleto Williams’ motion to lift

stay in this action brought under the Limitation of Liability Act, 46 U.S.C. app. §§ 181-

195 (the Act). We affirm.

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       We essentially agree with the analysis given by the district court, and can find no

error of law or abuse of discretion that would warrant overturning the order. So long as

the district court hearing the limitation action “satisfies itself that a vessel owner’s right to

seek limitation will be protected, the decision to dissolve the injunction is well within the

court’s discretion.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 454 (2001).

While Lewis did not involve the precise issue pending before us, we believe that the

essential purpose of the Act in these circumstances—to limit FKM’s liability to the value

of the limitation fund—was preserved.

       Perhaps one party or the other has engaged in forum shopping, and perhaps one

court or the other should entertain a motion for intra-district transfer, but that issue is not

before us.

       AFFIRMED.




                                               2